FIRST DISTRICT COURT OF APPEAL
                  STATE OF FLORIDA
                 _____________________________

                         No. 1D18-3637
                 _____________________________

TYLER SUMNERS,

    Appellant,

    v.

LINDSEY THOMPSON,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Leon County.
J. Lee Marsh, Judge.

                          May 13, 2019


ROWE, J.

     Tyler Sumners appeals a final judgment of injunction for
protection against dating violence entered against him in favor of
Lindsey Thompson. We reverse because the evidence was legally
insufficient to show that Thompson had an objectively reasonable
fear of imminent harm from Sumners.

     After meeting on Craigslist, Thompson and Sumners were in
an on-again-off-again sexual relationship for about four years.
Their sexual relationship would pause temporarily when one of the
two dated someone else. In July 2018, Thompson broke off the
relationship with Sumners. For two weeks after the breakup,
Sumners texted Thompson, called her, left unpleasant voice
messages, and contacted Thompson on social media. Thompson
tried to block Sumners from contacting her by text or social media,
but Sumners persisted in his efforts to reach her. One time, he
showed up at her home unannounced and refused to leave until
she threatened to call the police. Based on Sumners’ conduct,
Thompson sought an injunction against dating violence.

     Thompson testified at the injunction hearing that Sumners
never verbally threatened her in any of his communications, nor
did he physically threaten her. But she was worried that he might
harm her. Sumners testified that he continued to contact
Thompson because he wanted to understand the reason for the
breakup. After Thompson sought the injunction, Sumners did not
contact her again, and he testified that he had no desire to do so.
The trial court granted a one-year injunction for protection against
dating violence. Sumners appeals, arguing that the injunction was
not supported by competent, substantial evidence. He asserts that
the evidence did not show that he and Thompson were in a dating
relationship or that Thompson had an objectively reasonable fear
of imminent harm from Sumners.

     We review a final judgment of injunction for “a clear abuse of
discretion.” See Pickett v. Copeland, 236 So. 3d 1142, 1146 (Fla.
1st DCA 2018). But we review de novo whether the evidence was
legally sufficient to support the issuance of the injunction. Id. at
1144.

    Section 784.046(2)(b), Florida Statutes (2018), authorizes a
court to issue an injunction against dating violence when

    [a]ny person who is the victim of dating violence and has
    reasonable cause to believe he or she is in imminent
    danger of becoming the victim of another act of dating
    violence, or any person who has reasonable cause
    to believe he or she is in imminent danger of becoming the
    victim of an act of dating violence.

“Dating violence” means “violence between individuals who have
or have had a continuing and significant relationship of a romantic
or intimate nature.” § 784.046(1)(d), Fla. Stat. (2018).



                                 2
     Sumners argues that Thompson lacked standing to seek an
injunction against dating violence because their relationship was
casual and not a “dating relationship.” Sumners testified that he
had never gone anywhere “together” with Thompson. Instead,
their relationship was mainly for sex. For this reason, Sumners
argues he and Thompson were not dating. We disagree. Under
the plain language of the statute, a dating relationship exists when
the parties “have or have had a continuing and significant
relationship of a romantic or intimate nature.” § 784.046(1)(d),
Fla. Stat. (2018). Nothing in the statute requires that the parties
go out on a date, at least in the traditional sense of a couple going
to dinner and a movie. Rather, the statute requires only that the
relationship is continuous, significant, and intimate. The evidence
of the four-year, intimate sexual relationship between Thompson
and Sumners clearly supports a finding of a dating relationship.
See, e.g., Gill v. Gill, 50 So. 3d 772, 774 (Fla. 2d DCA 2010) (noting
that “the trial court must consider the current allegations, the
parties’ behavior within the relationship, and the history of the
relationship as a whole”). Thus, the trial court did not err in so
finding.

     However, the evidence does not support a finding that
Thompson had an objectively reasonable fear that she was in
danger of imminent harm from Sumners. § 784.046(2)(b), Fla.
Stat. (2018). Thompson never alleged that she had been the victim
of dating violence. Instead, she asserted that she believed that
Sumners might harm her and that she did not know what he was
capable of. Thompson acknowledged that Sumners never verbally
threatened her in person or in any text, phone call, or voice
message. Cf. Johnson v. Brooks, 567 So. 2d 34, 35 (Fla. 1st DCA
1990) (holding that numerous harassing phone calls, some
containing threats, could not support trial court’s decision to grant
injunctive relief). And she admitted that Sumners never acted
violently toward her or ever touched her without her consent.
Although Thompson testified that she felt threatened the one time
Sumners arrived at her home uninvited, she conceded that
Sumners was not violent and did not verbally threaten her. She
theorized that based on Sumners’ pattern of behavior—an
unspecified number of contacts over two weeks by text, voice
message, and social media, and a one-time unannounced visit to
her home—she was “afraid he was going to hurt me next.”

                                  3
      We hold that the evidence offered by Thompson is too
conclusory and vague to support the issuance of an injunction for
dating violence. See Corrie v. Keul, 160 So. 3d 97, 99 (Fla. 1st DCA
2015) (reversing injunction when there was no allegation or
evidence of an overt act that showed respondent had the ability to
carry out threats or that justified a belief that violence was
imminent); Alderman v. Thomas, 141 So. 3d 668, 670-71 (Fla. 2d
DCA 2014) (reversing injunction where petitioner’s testimony
“that she feels ‘insecure and unsafe with’ [respondent] and that he
scares her” was “conclusory and vague”). Evidence of a single visit
by Sumners to Thompson’s home, coupled with Sumners’ efforts to
contact Thompson by text, voice message, and social media, was
legally insufficient to create an objectively reasonable fear that
Thompson was in imminent danger of harm from Sumners. See,
e.g., C.S., ex rel. D.A.S. v. T.S.P., ex rel. A.M.P., 82 So. 3d 1132,
1133-34 (Fla. 2d DCA 2012) (reversing stalking injunction where,
although petitioner “felt as if she was being stalked” when
respondent showed up uninvited one time at her house, there was
no evidence of any threat or act of physical violence). We therefore
REVERSE the final judgment of injunction for protection against
dating violence and VACATE the injunction.

KELSEY, J., concurs; BILBREY, J., concurring with opinion.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


BILBREY, J., concurring.

    I fully concur in the majority opinion. I write separately to
point out that while the proof necessary to obtain an injunction
against dating violence under section 784.046(2)(b), Florida
Statutes (2018), requires the petitioner to establish the “imminent
danger of becoming the victim” of an act or a subsequent act of
dating violence, the prospect of a future act is not required to prove
an injunction against repeat violence under section 784.046(2)(a)

                                  4
or against sexual violence under section 784.046(2)(c). Such proof
is also not required for an injunction against stalking under section
784.0485, Florida Statues (2018). Additionally, a petitioner being
in imminent danger of a future act of domestic violence is but one
way to prove an injunction against domestic violence under section
741.30, Florida Statutes (2018). Since all of these various
injunctions for protection arise from statutes, the proof necessary
under the applicable statute must be carefully considered in
assessing whether a particular cause of action has been
established.

                  _____________________________

Trudy E. Innes Richardson of Trudy Innes Richardson, PLLC,
Tallahassee, for Appellant.

M.B. Adelson of Law Offices of M.B. Adelson IV, P.A., Tallahassee,
for Appellee.




                                 5